IN THE INTEREST OF:                        )
P.W.W., JR., a child under seventeen years )
of age.                                    )
                                           )
GREENE COUNTY JUVENILE OFFICE, )
                                           )
              Petitioner-Respondent,       )
                                           )
              vs.                          )            No. SD36538
                                           )
L.J.W.,                                    )            Filed: June 4, 2020
                                           )
              Respondent-Appellant.        )

           APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                           Honorable Robert Liston, Senior Judge

AFFIRMED

        L.J.W. (“Mother”), the mother of P.W.W., Jr. (“Child”), brings this appeal from

the termination of her parental rights; she claims that it is not in the best interest of Child

for her rights to be terminated. We find no error and affirm the judgment.

        Child came into care as an infant because of Mother’s homelessness, her mental

health issues that had never been addressed and the lack of funds to raise Child. Mother

had her parental rights terminated to two other children for the same reasons that Child




                                               1
was brought into care. After Child was brought into care, Mother had a treatment plan in

which she was to have a psychological assessment, attend parenting classes, attend visits

with Child, provide suitable housing and provide financial support. Mother did not

successfully complete the plan and does not complain in this appeal about the statutory

grounds supporting termination. She only appeals the finding it is in the best interest of

Child that Mother’s rights be terminated.

        We review the determination that it is in the best interest of Child to have

Mother’s parental rights terminated for an abuse of discretion. In Interest of S.L.L., 518

S.W.3d 897, 898-99 (Mo.App. S.D. 2017). It is an abuse of discretion only when the trial

court’s ruling is “so arbitrary, unreasonable, illogical and ill-considered that it shocks the

sense of justice and indicates a lack of careful consideration.” In Interest of Z.L.G.., 531

S.W.3d 653, 660 (Mo.App. S.D. 2017). We find the decision is none of those.

        The trial court was obligated to make findings on seven factors under section

211.447.7, RSMo Cum.Supp. 2018. The court found:

    (1) There are no emotional ties between Child and Mother.

    (2) Mother did not maintain regular visitation.

    (3) Mother did not provide financial or in-kind support for Child except for some

token items at visits.

    (4) There are no additional services the agency can provide to Mother.

    (5) Mother had not demonstrated any commitment or interest in Child.

    (6) Mother did not have any felony convictions of such a nature to deprive Child of a

stable home.

    (7) There were not deliberate acts of Mother or another that subjected Child to a




                                               2
substantial risk of physical or mental harm.

    Additionally, the court noted that due to Mother’s neglect, unwillingness to

participate in services, untreated mental conditions, and inability to provide for Child’s

needs, Mother failed to rectify the conditions that led to the removal of Child. Further,

the continuation of the parent-child relationship greatly diminished Child’s prospects for

early integration into a stable and permanent home.

         All of these findings were amply supported by the evidence at trial. Although

Mother had obtained housing approximately eight months prior to trial, 1 Mother had been

homeless for years and still did not have the means to provide for Child at the time of

trial. When she attended parenting classes, she continued to struggle with parenting

skills. She was argumentative and disruptive in the classes. During supervised visits, she

had to be reminded how to feed Child and change Child’s diapers. Mother missed many

of the visits with Child and was not prepared for them. She brought moldy baby bottles

to the visits at least ten times and tried to feed Child expired formula or expired cereal

numerous times. Mother’s psychological evaluation indicated mental health issues that

need long-term treatment, which Mother was not willing to address. The psychologist

reported that Mother was insensitive to the negative impact her behaviors have on other

people and that put Child at risk of harm or at risk for lack of care.

         The finding that it is in the best interest of Child to terminate Mother’s parental

rights was not an abuse of discretion. The point is denied; the judgment is affirmed.



1
 The trial took place in December 2019. Monique Hyden, a foster care manager through Springfield
Partners, testified that Mother obtained housing in May 2019, through the Shelter Plus program, and had
maintained that housing as of the time of trial. As long as Mother engaged in services through Burrell and
qualified for services, the Shelter Plus program continued to help pay the rent and utilities at that home.
Ms. Hyden had completed a home visit at that residence; the home met minimal standards and would be
appropriate for Child. Aside from obtaining housing, however, Mother had not made progress.


                                                     3
Nancy Steffen Rahmeyer, J. – Opinion Author

Gary W. Lynch, P.J. – Concurs

William W. Francis, Jr., J. – Concurs




                                        4